Citation Nr: 1709368	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  15-03 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to entitlement to VA compensation benefits. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The appellant served on active duty from March 1984 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which determined that the character of the appellant's discharge from service was a bar to VA compensation benefits. 

The appellant testified at a hearing before the undersigned in September 2015.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue on appeal must be remanded for further development, as explained below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the issue is afforded every consideration.

Before determining whether the character of the appellant's discharge is a bar to VA compensation benefits, a VA opinion is warranted to assess whether the appellant was insane, as defined under VA law, at the time he committed the offenses leading up to his other-than-honorable discharge.  See 38 U.S.C.A. § 5303(b) (West 2014); 38 C.F.R. § 3.12(b) (2016); see also Zang v. Brown, 8 Vet. App. 24 (1995).  If so, then a finding that the appellant's service was dishonorable will not be a bar to VA benefits.  Id.  

An insane person is defined as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (2016).

The evidence raises the issue of whether the appellant was insane when he committed the acts leading to his other-than-honorable discharge.  Specifically, letters written by M. Davis, M.D., Ph.D., a treating psychiatrist, dated in November 2012 and April 2015, state that the appellant was diagnosed with schizoaffective disorder, depressed type, and that the appellant reported that his psychiatric symptoms began during service.  

A November 2013 letter by C. Jetton, Ph.D., a treating clinical psychologist, also reflects a diagnosis of schizoaffective disorder, depressive type.  Dr. Jetton opined that the appellant's psychotic symptoms began during active service, based in part on statements by the appellant that symptoms such as auditory hallucinations began at the time, statements by witnesses attesting to a "drastic change" for the worse in his personality during service (which are of record), and the appellant's emphasis on experiencing sea sickness during service when assigned to a ship.  With regard to the sea sickness, Dr. Jetton believed that this was likely a somatic symptom indicative of his psychiatric disorder, observing that an October 1987 record reflects a consultation request for "motion sickness versus emotional disorder," with provisional diagnoses including depression.  

Further, a review of the service personnel records gives the impression that the appellant's performance was generally satisfactory during the first two and a half years or so of active service, and then dramatically declined.  They include an August 1986 letter of commendation from his commanding officer which notes that he was recently promoted to a position involving more responsibility than his peers.  However, subsequently there was a decline in his performance.  He received a non-judicial punishment (NJP) in December 1986.  Then, an October 1987 service treatment record reflects that the appellant received counseling and that his job performance improved following such counseling, otherwise he was going to be written up for dereliction of duty.  This record further notes that the appellant had "mood shifts of highs and lows correlating with job performance."  Finally, in March 1988, the appellant received three NJP's in quick succession.  The commanding officer's official recommendation that the appellant be separated due to a pattern of misconduct, and under other than honorable conditions, notes that the appellant received "what seems to be a rash of sudden NJP's," but "[t]hese NJP's [had come] only after numerous counseling and other non-punitive measures were tried to no avail."

In light of the appellant's current diagnosis of schizoaffective disorder, the finding by a treating mental health professional that the appellant's psychiatric symptoms began in service, the service treatment records documenting a possible emotional disorder, including depression, and noting mood shifts affecting job performance, the appellant's dramatic decline after more than two years of satisfactory functioning during service, and the statements by his brother and another witness attesting to a "drastic change" for the worse in his personality during service, the issue is raised as to whether he was insane at the time of the misconduct leading to his discharge, as defined under VA law.  A VA medical opinion is required to make this determination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is not competent to substitute its own opinion for that of a medical expert).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the appellant to identify and authorize the release of any psychiatric treatment records dated prior to 2006, including the earliest treatment after service.  He should also be invited to submit these records himself.  Then, take appropriate steps to obtain any outstanding records sufficiently identified by the appellant, if the necessary authorization has been furnished. 

2. Then, obtain a medical opinion from a VA psychiatrist or psychologist as to whether it is at least as likely as not (50% probability or more) that the appellant was insane at the time he committed the offenses leading up to his other-than-honorable discharge.  

The examiner should note that for VA purposes, an insane person is defined as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  

The claims file must be made available to the examiner for review. 

The examiner's attention is drawn to the letters by treating mental health professionals diagnosing schizoaffective disorder, and which reflect a finding that the appellant's psychiatric symptoms began during service. 

The examiner must provide a complete explanation in support of the conclusion reached. 

3. Finally, after completing any other development that may be indicated, readjudicate the issue of whether the character of the appellant's discharge is a bar to compensation benefits.  If not resolved in his favor, the appellant and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




